AYRES, Judge.
This is a companion case to that of McDonald v. Wheeling Pipeline, Inc., et al., La.App., 162 So.2d 408.
Plaintiff Liverpool, London & Globe Insurance Company, Ltd., in the instant case, was the insurer of McDonald’s office building, as well as the furniture, fixtures, and equipment therein. Due to the fire and explosions, damage sustained to the insured property amounted to the sum of $1,407.53. This damage was paid by the insurer which was conventionally, as well as legally, subrogated to McDonald’s rights and claims against the defendants.
Plaintiff Globe Indemnity Company of New York was the insurer of McDonald’s Chevrolet pickup truck which was damaged as a result of the fire and explosions to the extent of $194.99. This damage was paid by this insurer which was likewise subro-gated to McDonald’s rights and claims against the defendants.
The question of liability was determined in the companion case. The correctness of the amounts herein claimed is not in dispute.
Hence, the judgment appealed is accordingly affirmed at defendants-appellants’ cost.
Affirmed.